UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6831


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO NATHANIEL BROWN, a/k/a Tony Legal,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00040-RGD-LRL-2)


Submitted: October 29, 2020                                 Decided: November 18, 2020


Before WYNN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Nathaniel Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antonio Nathaniel Brown appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and The Coronavirus Aid,

Relief, and Economic Security Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516

(2020). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Brown, No. 2:18-cr-00040-

RGD-LRL-2 (E.D. Va. May 18, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2